Citation Nr: 0203840	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  99-15 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Whether clear and unmistakable error (CUE), as defined by 
38 C.F.R. 3.105(a) (2001), was made in a February 16, 1977 
rating decision, wherein the RO denied entitlement to 
service connection for traumatic arthritis of the right 
mid tarsus and subtalar joints.

2. Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the right mid tarsus 
and subtalar joints.


REPRESENTATION

Appellant represented by:	Stefanie M. Brown, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to June 1976.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In March 1999, the RO reviewed the 
February 16, 1977 rating decision for CUE and determined that 
no revisions based on CUE were warranted.  

In March 1999, the RO also granted entitlement to service 
connection for traumatic arthritis of the right mid tarsus 
and subtalar joints and assigned a noncompensable evaluation 
effective September 17, 1998.  In April 1999, the RO 
increased the evaluation from noncompensable to 10 percent, 
effective September 17, 1998, for traumatic arthritis of the 
right mid tarsus and subtalar joints.

The veteran, with the assistance of his representative, 
appeared at the Las Vegas, Nevada RO  and testified at an 
October 2001 videoconference hearing before the undersigned 
Member of the Board sitting in Washington, DC.  A transcript 
of the hearing has been associated with the claims file.

At the hearing, the veteran raised a claim of entitlement to 
service connection for a back disorder as secondary to his 
service-connected right foot disability.  Transcript, pages 
9-12.  As this issue has been neither procedurally developed 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the 
veteran has been properly notified of the elements 
necessary to grant his claims for the benefits sought.

2. The veteran has failed to allege an error of fact or law 
in the February 16, 1977 rating decision that, when called 
to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but 
for the error. 

3. The veteran's traumatic arthritis of the right mid tarsus 
and subtalar joints most closely approximates flatfoot 
with marked pronation, extreme tenderness of the plantar 
surface of the foot, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved 
by orthopedic shoe or appliances.


CONCLUSIONS OF LAW

1. A valid claim of CUE in the February 16, 1977 rating 
decision has not been presented.  38 U.S.C.A. § 5109A 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.105(a) (2001); 
Luallen v. Brown, 8 Vet. App. 92, 96 (1995), citing 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

2. The criteria for an initial evaluation of 30 percent for 
traumatic arthritis of the right mid tarsus and subtalar 
joints have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, 
Diagnostic Code 5276  (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

With respect to the increased evaluation claim, the Board 
finds that the duty to assist the veteran has been met to the 
extent necessary to allow for a schedular grant of benefits.



While the VCAA is potentially applicable to all pending 
claims, as held in Holliday v. Principi, 14 Vet. App. 280 
(2001), the CUE issue is a situation where the VCAA can have 
no application, as a matter of law.  CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.

CUE is fundamentally different from any other kind of action 
in the VA adjudicative process.  A litigant alleging CUE is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  While CUE, when demonstrated, 
may result in reversal or revision of a final decision on a 
claim for benefits, it is not by itself a claim for benefits.  
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc). 

Thus, a "claimant", as defined by 38 U.S.C. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant to 38 U.S.C. §§ 5109A and 7111.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  Livesay, supra; 
Dobbin v. Principi, 15 Vet. App. 323 (2001).

The Board nevertheless notes that VA has provided assistance 
in developing the CUE action.  The RO has provided the 
veteran with notice of the laws and regulations pertaining to 
CUE, and he has also been notified of his procedural and 
appellate rights.  The Board notes that during the appeal 
process, he has exercised many of these rights.  

The veteran has been afforded the opportunity to present 
information and arguments in favor of his claims, and he and 
his representative have in fact done so.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).  This is evidenced by 
multiple submissions of statements and arguments in support 
of the claims, as well as attendance at a videoconference 
hearing.

Regarding the CUE issue, VA has no further duty to notify the 
veteran of the evidence required to substantiate his appeal 
or to assist him in developing evidence, in that no 
reasonable possibility exists that such assistance would aid 
him in substantiating his claim because the resolution of the 
appeal must be based on the evidence of record and the law in 
effect at the time of the previous decisions.  

In other words, a remand would serve no useful purpose and 
would only impose unnecessary burdens on VA and the veteran.  
See 38 U.S.C.A. §7261(b); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

Lastly, because the veteran has failed to raise, i.e., plead, 
a valid claim of CUE, there is no reasonable possibility that 
further development of the claim would aid in substantiating 
it.


I.  CUE in the February 16, 1977 rating decision

Factual Background

The pertinent evidence of record at the time of the February 
16, 1977 rating decision is set forth below.

The veteran's DD Form 214, Report of Separation from Active 
Service, shows he served on active duty for 25 days from May 
24, 1976 to June 18, 1976.  His DD Form 214, at Box 9c, is 
silent as to the authority and reason for his discharge from 
service.

Enlistment examination in January 1976 showed all systems as 
normal on clinical evaluation.  The examination report 
includes April and May 1976 stamps from the Chief Medical 
Officer certifying that there were no disqualifying defects 
noted.  Page two of the examination report indicates the 
veteran was qualified for enlistment.  

The report of medical history provided by the veteran at the 
time of his enlistment examination was only positive for 
broken bones.  Although he stated his present health was 
excellent, he reported that he was hospitalized in September 
1975 for a broken right  foot.  The examiner noted residuals 
of a fractured right foot and ankle with no sequelae.

A May 31, 1976 treatment record shows the veteran complained 
of a swollen right ankle, which reportedly hurt during 
marching drills.  He was prescribed Tylenol and a cane.

A June 1, 1976 treatment record shows a review of X-ray 
evidence of the ankle, which disclosed healed, multiple 
fractures of the right foot with possible early traumatic 
arthritis of the right mid tarsus.  Physical examination 
revealed no edema, effusion, stiffness, or limited range of 
motion of the right foot. 

On June 7, 1976, a Medical Board examination was conducted.  
The veteran stated that his right foot swells and experiences 
pain after prolonged drill marching.  The summary of defects 
and diagnoses consisted of the statement, "arthritis, 
traumatic, mid tarsus and subtalar joint, right foot, which 
precludes satisfactory performance of military duty."

A June 10, 1976 follow-up examination report by the Medical 
Board includes a physical examination positive for pain and 
limited range of motion.  It was recommended that the veteran 
separate from service.

According to a June 24, 1976 Medical Board Proceedings 
report, the veteran was considered medically fit for duty.  
It was noted that his foot disability existed prior to 
service and was not aggravated by active duty.

On February 16, 1977, the RO denied entitlement to service 
connection for traumatic arthritis of the right mid tarsus 
and subtalar joints.  In making its decision, the RO 
considered the service medical records, as well the 
determination of the Medical Evaluation Board, which 
concluded there was no in-service aggravation.

The pertinent administrative actions subsequent to the RO's 
February 16, 1977 rating decision are set forth below.

In March 1977, the veteran filed a notice of disagreement 
with the February 1977 decision.  A statement of the case was 
issued in May 1977, but a substantive appeal was never 
received.

At the October 2001 videoconference hearing, the veteran, 
through counsel, offered and summarized a May 2000 statement 
from a private physician in support of the allegation of CUE.  
Transcript, page 23.  Dr. RS (initials) concluded, from his 
evaluation of the evidence available at the time of the 
February 16, 1977 rating decision, that the evidence was 
overwhelmingly in favor of in-service aggravation of the 
right foot disability, such that it was undebatable and, 
therefore, consistent with CUE.

At the October 2001 hearing, the veteran also argued that it 
was inconsistent for VA in March 1999 to grant entitlement to 
service connection for the right foot disability, with 
virtually the same evidence that was available in 1977, but 
find that no revision was warranted in the February 16, 1977 
rating decision.  The new evidence at the time of the March 
1999 decision was primarily lay statements addressing the 
pre-service injury and observations that the veteran was in 
sound condition when he entered service, facts that were 
hardly in dispute in February 1977, according to the 
veteran's representative.      


Criteria

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of CUE.  Where evidence establishes such 
error, the prior decision will be reversed or amended.  38 
C.F.R. § 3.105(a) (2001).


The Court has held that CUE is a very specific and rare kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Thus, a clear and unmistakable 
error must be outcome determinative.  Yates v. West, 213 F.3d 
1372 (Fed. Cir. 2000).

The Court has established a three-part test to determine 
whether CUE is present in a prior determination; (1) either 
the correct facts, as they were known at the time, were not 
fully adjudicated (i.e., more than a simple disagreement as 
to how the facts were weighed or evaluated), or statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made;" and, (3) a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) en banc).  A finding of CUE requires that 
error, otherwise prejudicial, must appear undebatable.  Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  

In reference to part (3) of the Russell test, the Board 
stresses that the evidence that was not of record at the time 
of the decision cannot be used to determine if CUE occurred.  
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); see 
Porter v. Brown, 5 Vet. App. 233 (1993).  

As for VA medical records in particular, the constructive-
notice-of-records rule established in Bell v. Derwinski, 2 
Vet. App. 611 (1992), is inapplicable to a claim of CUE in RO 
decisions rendered prior to Bell because Russell requires 
only that the "law that existed at the time" of the prior 
final adjudication be considered.  Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).  

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  See Fugo, 6 Vet. 
App. at 44-45.  Where a claimant fails to reasonably raise a 
CUE claim as set forth above, there is no requirement to 
address the merits of the issue.  Fugo, 6 Vet. App. at 45.  

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  


Analysis

The veteran did not file an appeal within one year of the 
notification of the February 16, 1977 rating decision at 
issue.  Therefore, the decision became final and will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).



Finality, however, may be vitiated in cases of grave 
procedural error.  Simmons v. West, 1 Vet. App. 84, 90 
(2000); (where there is a breach of the duty to assist in 
which VA fails to obtain pertinent service medical records 
specifically requested by the claimant and fails to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal); see Tablazon 
v. Brown, 8 Vet. App. 359, 361 (1995).  In this case, the 
Board's review of the evidentiary record reveals no grave 
procedural error, and the veteran has not alleged the 
existence of grave procedural error, including any error 
regarding the duty to assist.  

The underlying issue of the current CUE action is the 
propriety of the RO's decision that determined entitlement to 
service connection for the right foot disability was not 
warranted because it was not aggravated in-service, as 
alleged.  As discussed below, the only allegation of CUE with 
respect to this issue is essentially that the RO improperly 
weighed or evaluated the evidence, and this cannot constitute 
CUE.  Fugo, supra.  

In the veteran's notice of disagreement and VA Form 9, he 
argues that "there was enough evidence on file to justify a 
finding of service connection."  He provides no further 
specifics and advances no additional arguments in these 
submissions.  

At the October 2001 hearing, the veteran's CUE argument was 
similar.  He relied on a recent physician opinion's favorable 
review of the evidence from 1976 to 1977; however, this May 
2000 physician opinion from podiatrist Dr. RS, despite its 
thorough discussion and persuasive rationale, is merely a 
reevaluation of the evidence.     

The veteran's submissions in connection with his argument 
that "there was enough evidence . . . of service 
connection" equate to an implicit argument that the RO 
should have found the service medical records far more 
probative of the issue of entitlement to service connection 
than the Medical Board's determination.  



That is, he contends the report of the Medical Board's 
Proceedings, in which no in-service aggravation was found to 
exist (mentioned in the February 16, 1977 rating decision) 
should have been given less comparable weight, given its 
inconsistency with the medical findings at that time.

These assertions reflect nothing more than a disagreement 
with how the evidence was properly weighed or evaluated.  
Fugo, supra.  The veteran has not raised an argument that the 
correct facts, as they were known at the time, were not fully 
adjudicated.  Moreover, it does not appear and there is no 
allegation that the statutory or regulatory provisions extant 
at the time were incorrectly applied.

In a November 1998 statement from the veteran's brother, it 
is argued that the Army was, at the very least, inconsistent 
when it determined on entrance examination that the veteran 
was fit for duty and subsequently determined that he was 
never fit for duty.  This sentiment that the veteran's case 
was processed somewhat questionably by the Army is echoed by 
the veteran.  

In this regard, there are indeed some inconsistencies in the 
service records.  For instance, the Medical Board Proceedings 
report from June 24, 1976 indicates the veteran is medically 
fit for further military service.  The report then describes 
the right foot disability as, "arthritis, traumatic, mid 
tarsus and subtalar joint, right foot, which precludes 
satisfactory performance of military duty."  

Nevertheless, an allegation of CUE is a collateral attack on 
a final decision by virtue of errors made by VA's 
adjudication, not by the purported errors of other government 
entities, such as the branches of the Armed Forces.  In this 
respect, the RO, in its rating decision, merely chose to rely 
upon the Medical Board's conclusion against a finding of 
aggravation, the only opinion addressing this issue at the 
time of the February 16, 1977 rating decision.       

At the October 2001 hearing, the veteran also advanced the 
argument that the March 1999 rating decision granting 
entitlement to service connection for the right foot 
disability is essentially an admission that the February 16, 
1977 rating decision warranted a revision because the 
evidence of aggravation had not changed in the interim.  As 
the veteran's representative put it, granting entitlement to 
service connection now and not revising the February 16, 1977 
decision was inconsistent, or "double speak."

First, such an assertion is not an error of fact or law in 
the February 16, 1977 rating decision.  Second, the Board 
notes that the March 1999 grant of entitlement to service 
connection for the right foot disability was based on new and 
material evidence.  Third, the determinations against CUE 
made in subsequent adjudications and appellate review 
(including this decision) are not an endorsement of the 
actual decision made therein.  That is, a finding that CUE 
was not reasonably raised or did not exist does not preclude 
the possibility - the very strong possibility in this case - 
that reviewers of the original decision consider the decision 
"correct." 

Because the veteran has failed to reasonably raise, i.e., 
plead, a valid CUE claim with respect to the February 16, 
1977 rating decision, there is no need to address the issue 
of CUE with respect to the merits of this decision.  Fugo, 6 
Vet. App. at 45.  Accordingly, the claim is denied because of 
the absence of legal merit or lack of entitlement under the 
law.  See Luallen, 8 Vet. App. at 95; Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).   

Although the Board considered and denied the veteran's 
allegation on grounds different from that of the RO, which 
apparently denied CUE on the merits, he has not been 
prejudiced by the decision.  

In deciding the issue of CUE on the merits, the RO accorded 
him greater consideration than his assertion in fact 
warranted under the circumstances.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


II. Increased Evaluation

Factual Background

In October 1996, the veteran was treated by podiatrist Dr. 
BM, at which time he was diagnosed with pes plano valgus 
w/structural forefoot varus, sinus tarsi syndrome, 
degenerative joint disease, and radiculopathy.  There was 
noted pain at the subtalar joint with range of motion 
testing, but the ankle joint itself was pain free.  Dr. BM 
noted the presence of a severely pronated mid-foot with some 
collapse.

A June 1998 letter from Point Reyes Medical Center notes the 
veteran has been seen for treatment since September 1997.  He 
presented with complaints of severe chronic low back pain as 
the result of multiple back injuries.  A magnetic resonance 
image (MRI) of the lumbosacral spine conducted in November 
1997 revealed marked degeneration of L5-S1, according to the 
letter.  

A form entitled Medical Assessment of Ability to Do Work-
Related Activities (Physical) was completed in June 1998 by a 
physician from Point Reyes.  The form was submitted to the 
Social Security Administration (SSA) in connection with the 
veteran's attempt to obtain SSA disability benefits.  The 
assessment essentially reports that the veteran is unable to 
perform any gainful employment on any sustained basis due to 
severe degenerative joint disease of the lumbar spine.  
Functional limitations, such as the inability to stand or sit 
for more than 20 to 30 minutes at a time, were attributed 
solely to the low back disability.  There is no mention of 
any right foot or ankle disability.

A July 1998 letter from a Point Reyes physician noted that 
the veteran was taking pain medication for his low back pain.  
Examination at that time made no mention of reported right 
ankle pain or disability, or limitation of function related 
thereto.  Physical examination disclosed decreased sensation 
on the outside of the left foot compared to the right.           

A December 1998 clinic visit note from Mount Zion Pain 
Management Center indicates the veteran was treated for low 
back and right ankle pain.

In March 1999, the RO reopened and granted entitlement to 
service connection for traumatic arthritis of the mid tarsus 
and subtalar joint of the right foot, with a noncompensable 
evaluation effective September 17, 1998.

VA conducted an examination in April 1999.  The examiner 
referenced May 1998 X-rays, which revealed degenerative 
changes of the metatarsal bases and the tarsometatarsal 
joints fairly diffusely in the right foot.  The veteran 
stated that he has difficulty walking and that he is not able 
to jump or jog.  He reportedly has right foot drop and claims 
that his right foot drags as he walks.  He also reported that 
he has difficulty sleeping at night due to chronic pain. 

The April 1999 VA examiner observed the veteran walking 
slowly, with the use of a cane, but no foot drop was 
observed.  The veteran complained of pain on any motion of 
the right foot/ankle, including gentle motions of any of the 
toes with foot stabilized.  No muscle atrophy or callosities 
were observed.  Accurate testing of range of motion of the 
right ankle and mid-foot was not possible due to pain.  The 
examiner, however, noted that range of motion was at least in 
the functional range, and the range of motion of the toes on 
the right foot were normal.  The examiner concluded that 
although there was X-ray evidence of traumatic arthritis, the 
complaints of pain were out of proportion to the given X-ray 
findings.    

In April 1999, the RO increased the evaluation to 10 percent 
effective September 17, 1998.  A 10 percent evaluation was 
granted based either on a moderately limited motion of the 
ankle, consistent with 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5271, or on painful or limited motion of a major joint, 
consistent with 38 C.F.R. § 4.71a, DCs 5003 and 5010.

In the notice of disagreement, the veteran stated that he 
believed the examining physician assigned a lower evaluation 
than his symptoms warranted because the examining physician 
thought he was malingering.

In July 1999, the RO received an October 1998 letter from the 
veteran's treating podiatrist at the VAMC in San Francisco, 
California.  Dr. TQ noted that the veteran's type of 
arthritis is very painful and difficult to treat.  He further 
noted that the veteran was currently unable to bear weight or 
walk without severe pain.  

VAMC progress notes throughout 1999 document prescriptions 
and refills for pain medications, such as Dilaudid.  Many of 
the refills reference the veteran's right foot disability and 
associated chronic pain. 

VA examination in September 1999 compared current X-rays with 
those from May 1998, and minimal changes were noted.  The 
veteran reported that a shoe insert that had been prescribed 
did not help him.  The examiner noted that the veteran 
arrived by bus, but the veteran claimed there are days it is 
too painful for him to walk or even get out of bed.

VA conducted an examination in March 2000.  X-rays were 
compared to the September 1999 X-rays.  While there were no 
significant changes, diagnostic impression included 
chondropathic degenerative osteoarthropathy and likely 
osteopenia.

Physical examination in March 2000 showed a slight bony 
swelling over the dorsum of the mid-foot, but an otherwise 
normal appearing right foot and ankle.  Passive range of 
motion of the right ankle was normal and equal to the 
opposite side.  Mid-foot range of motion seemed decreased by 
approximately 50 percent.  The toes demonstrated a normal 
range of motion.  Coordination was considered normal, and 
there was no apparent atrophy of the right foot or leg 
muscles. 

At the October 2001 hearing, the veteran argued that the 
evidentiary record is tainted by an unsupported report from 
psychiatrist Dr. G, in which the veteran is described as a 
malingerer and drug addict.  As an example, the veteran notes 
that Dr. G was quoted in the April 1999 VA examination.  
Transcript, pages 4, 5, 18.  

At the October 2001 hearing, the veteran also argued that 
other problems with the April 1999 examination were evident.  
For instance, the examining physician, Dr. T, did not appear 
to be a podiatrist.  Additionally, Dr. T did not test weight 
bearing or conduct a proper pain examination consistent with 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
according to the veteran.  Transcript, pages 19, 20.     

At the October 2001 hearing, the veteran reported that his 
right foot and ankle buckle; that his ankle has low 
stability; that the ankle joint problems were secondary to 
pes planus; and that his ankle swells on extended exertion.  
Transcript, pages 7, 21.

Subsequent to the hearing, the veteran submitted a May 2000 
letter from Dr. BM, a podiatrist and specialist in foot/ankle 
trauma, who first examined the veteran in October 1996.  Dr. 
BM provided a detailed summary of the right foot disability 
with significant and severe degenerative changes consistent 
with an acquired flatfoot deformity.  The right foot showed 
excessive mid-tarsal collapse with severe loss of posterior 
tibial tendon strength.  On weight-bearing, there was marked 
displacement of the Achilles tendon on the frontal plane.  
Dermatological inspection showed increased callous formation 
at the plantar medial aspect.  Dr. BM also cited radiographic 
evidence of talar declination, decreased calcaneal 
inclination, anterior break in the cyma line, and an increase 
in the talo-calcaneal divergence.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.

Rather, the law must be taken at its plain meaning and the 
plain meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve on 
the basis of the criteria set forth in this paragraph an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked impairment with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


Specific Criteria

38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, which rates 
degenerative arthritis (hypertrophic or osteoarthritis), 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as follows: With X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations, a 20 percent 
rating is warranted; With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, a 10 
percent rating is warranted.  Id.

(The pertinent criteria at 38 C.F.R. § 4.71a, DC 5270-5284 
will be discussed below.)

38 C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  



The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

38 C.F.R. § 4.45 provides that, as regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry will be 
directed to these considerations: (a) Less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); (b) More movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.); (c) Weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.


The Court has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).


Analysis

The RO assigned a noncompensable evaluation of the right foot 
disability, effective September 17, 1998, when it granted 
entitlement to service connection in March 1999.  The 
following month, the RO granted an increased evaluation to 10 
percent, effective September 17, 1998.  The Board will thus 
consider whether the veteran's right foot disability warrants 
assignment of more than a 10 percent evaluation at any point 
in the appeal period, as mandated by the Court in Fenderson. 

At the outset, the Board notes that the veteran has argued 
the evidentiary record relied upon by VA has been tainted by 
a psychiatric opinion not of record.  As the following 
analysis demonstrates, the Board has relied only on the 
pertinent objective findings of treating and examining 
physicians of record as they relate to factors listed in the 
pertinent rating criteria, not on any physician opinion of 
credibility gleaned from prior psychiatric treatment or 
examination not of record.  

To be sure, the Board notes that it may only consider those 
factors that are included in the rating criteria provided by 
regulations for rating that disability.  To do otherwise 
would be error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

The veteran is currently at an evaluation of 10 percent for 
his right foot disability.  In its rating decision, the RO 
discussed DCs 5003, 5010, 5271.  Pursuant to DCs 5003 and 
5010, such an evaluation is consistent with a painful or 
limited motion of a major joint.  Pursuant to DC 5271, such 
an evaluation is consistent with moderately limited motion of 
the ankle.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case." 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.

The Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this 
case, the symptoms described by the veteran and the 
explanation by a foot trauma specialist of the residual 
effect of the 1975 injury to the right foot, are more 
consistent with the rating criteria for flatfoot, rather than 
traumatic arthritis evaluated as degenerative arthritis.

For a 20 percent evaluation of unilateral acquired flatfoot, 
as discussed in DC 5276, the flatfoot must be severe.  There 
must be objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  
38 C.F.R. § 4.71a, DC 5276.

For the highest possible evaluation for unilateral acquired 
flatfoot (30 percent), as discussed in DC 5276, the flatfoot 
must be pronounced.  It must demonstrate marked pronation, 
extreme tenderness of the plantar surface of the foot, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoe or appliances.  
Id.

Dr. BM first diagnosed flatfoot in 1996.  In his May 2000 
letter, he described severe symptoms consistent with a 20 or 
30 percent evaluation under DC 5276.  Id. The right foot 
showed excessive mid-tarsal collapse with severe loss of 
posterior tibial tendon strength.  On weight bearing, there 
was marked displacement of the Achilles tendon on the frontal 
plane.  Dermatological inspection showed increased callous 
formation at the plantar medial aspect.  Dr. BM also cited 
radiographic evidence of talar declination, decreased 
calcaneal inclination, anterior break in the cyma line, and 
an increase in the talo-calcaneal divergence.

In favor of the higher evaluation, an additional factor for 
the 30 percent evaluation is found in the September 1999 VA 
examination report.  The veteran told the examining physician 
that he had been prescribed a shoe insert but that it had not 
helped his right foot disability.  Id; 38 C.F.R. § 4.7.

The balance of the competent and probative evidence shows 
that the veteran does indeed suffer from pain, particularly 
on weight-bearing, and this is consistent with displacement 
of the Achilles tendon.  Otherwise, the evidence of record 
has minimal probative value because the various medical 
sources failed to consider the right foot disability in the 
context of a flatfoot disability, and in many instances, the 
medical reports discuss secondary disabilities arising from 
the right foot disability.  

The Board notes that many of the examination reports and 
treatment notes in the evidentiary record address pain and 
range of motion of the right foot disability, and, quite 
frequently, note only slight to moderate findings.  In this 
regard, the Board notes that an increased evaluation from the 
current 10 percent would not have been likely without 
consideration of another rating code.

As DC 5276 does not address limitation of motion, the Board 
notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, as well as DeLuca, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2001), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

For instance, the Board has considered whether there are 
other provisions upon which to assign a higher evaluation for 
the veteran's right foot disability.  The Board notes that 
DCs 5271-5274 and 5277-5284 do not provide for an evaluation 
in excess of 30 percent for a unilateral foot disability.

The Board finds no basis upon which to assign a higher 
disability evaluation, in that the veteran manifests no 
separate and distinct symptoms of traumatic arthritis of the 
right mid tarsus and subtalar joints not contemplated in the 
currently assigned 10 percent rating as permitted under the 
Schedule.

The Board finds that the evidence shows the veteran is 
entitled to an initial evaluation of 30 percent for traumatic 
arthritis of the right mid tarsus and subtalar joints, 
effective September 17, 1998, thereby obviating the need for 
a "staging" of ratings.  See Fenderson, supra.


Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001) in the first instance.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the case at hand, the Board notes that the RO not only 
provided the criteria for extraschedular evaluation, but 
fully discussed them.  The RO determined that an increased 
evaluation for the veteran's right foot disability was not 
warranted on an extraschedular basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not consider the veteran's disability picture 
to be unusual or exceptional in nature as to warrant referral 
of his case to the Under Secretary or Director for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The overall evidentiary record is negative for any indication 
of frequent hospitalization or marked interference with 
employment by reason of the disablement level of the right 
foot disability at issue.  The evidence of record, such as 
the Medical Assessment of Ability to Do Work-Related 
Activities submitted to SSA, shows that while there may be 
competent evidence of a residual functional capacity 
consistent with less-than-sedentary work ability, it is not 
attributed to the service-connected right foot disability.

The current schedular criteria adequately compensates the 
veteran for the current nature and extent of severity of his 
right foot disability.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

As the February 16, 1977 rating decision did not involve CUE, 
the appeal is denied. 

Entitlement to an initial evaluation of 30 percent for 
traumatic arthritis of the right mid tarsus and subtalar 
joints is granted, subject to the governing criteria 
applicable to the payment of monetary awards.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

